


109 HR 6056 IH: Entitled the 
U.S. House of Representatives
2006-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6056
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2006
			Ms. Harman introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		Entitled the Foreign Intelligence Surveillance
		  Improvement and Enhancement Act of 2006.
	
	
		ICONSTRUCTION OF
			 FOREIGN INTELLIGENCE SURVEILLANCE AUTHORITY
			101.Reiteration of
			 chapters 119, 121, and 206 of title 18, United
			 States Code, and Foreign Intelligence Surveillance Act of 1978 as exclusive
			 means by which domestic electronic surveillance may be conducted
				(a)Exclusive
			 MeansNotwithstanding any other provision of law, chapters 119,
			 121, and 206 of title 18, United States Code, and the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) shall be the exclusive means
			 by which electronic surveillance (as that term is defined in section 101(f) of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(f)) may be
			 conducted.
				(b)Amendment to
			 Foreign Intelligence Surveillance Act of 1978Section 109(a) of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1809(a)) is
			 amended by striking authorized by statute each place it appears
			 and inserting authorized by this title or chapter 119, 121 or 206 of
			 title 18, United States Code.
				(c)Amendment to
			 Title 18, United States
			 CodeSection 2511(2)(a)(ii)(B) of title 18, United States Code,
			 is amended by striking statutory requirements and inserting
			 requirements under the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.), this chapter, or chapters 121 or 206 of this
			 title.
				102.Specific
			 authorization required for any repeal or modification of title
			 I of the Foreign Intelligence Surveillance Act
			 of 1978
				(a)In
			 GeneralTitle I of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended by inserting after section 109 the
			 following new section:
					
						109A.Specific authorization required for any repeal or
		  modification of titleNo provision of
				law shall be construed to implicitly repeal or modify this title or any
				provision thereof, nor shall any provision of law be deemed to repeal or modify
				this title in any manner unless such provision of law, if enacted after the
				date of the enactment of the Foreign Intelligence Surveillance Improvement and
				Enhancement Act of 2006, expressly amends or otherwise specifically cites this
				title.
						.
				(b)Clerical
			 AmendmentThe table of contents for that Act is amended by
			 inserting after the item relating to section 109 the following new item:
					
						
							Sec. 109A. Specific authorization required
				for any repeal or modification of
				title.
						
						.
				103.Information for
			 Congress on the terrorist surveillance program and similar
			 programsAs soon as
			 practicable after the date of the enactment of this Act, but not later than
			 seven days after such date, the President shall brief and inform each member of
			 the congressional intelligence committees on the following:
				(1)The Terrorist
			 Surveillance Program of the National Security Agency.
				(2)Any program which
			 involves, whether in part or in whole, the electronic surveillance of United
			 States persons in the United States for foreign intelligence purposes, and
			 which is conducted by any department, agency, or other element of the United
			 States Government, or by any entity at the direction of a department, agency,
			 or other element of the United States Government, without fully complying with
			 the procedures set forth in the Foreign Intelligence Surveillance Act of 1978
			 (50 U.S.C. 1801 et seq.) or chapter 119, 121, or 206 of title 18, United States
			 Code.
				IIAPPLICATIONS AND
			 PROCEDURES FOR ELECTRONIC SURVEILLANCE FOR FOREIGN INTELLIGENCE
			 PURPOSES
			201.Extension of
			 period for applications for orders for emergency electronic
			 surveillanceSection 105(f) of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(f)) is
			 amended by striking 72 hours both places it appears and
			 inserting 168 hours.
			202.Delegation of
			 authority to approve applications for electronic surveillance
				(a)In
			 GeneralSection 104 of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1804) is amended—
					(1)in subsection (a),
			 by striking Attorney General based upon his finding and
			 inserting Attorney General (or a delegee of the Attorney General under
			 subsection (f)) based upon a finding; and
					(2)by adding at the
			 end the following new subsection:
						
							(f)The Attorney
				General may delegate the authority to approve an application under this section
				for an order approving electronic surveillance under this title to each of the
				following:
								(1)The Deputy
				Attorney General.
								(2)The Assistant
				Attorney General for National
				Security.
								.
					(b)Conforming
			 AmendmentSection 102(b) of such Act (50 U.S.C. 1802(b)) is
			 amended by inserting (or delegee of the Attorney General under section
			 104(f)) after Attorney General.
				203.Additional
			 authority for emergency electronic surveillanceSection 105 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1805) is amended—
				(1)by redesignating
			 subsections (g), (h), (i), and (j) as subsections (h), (i), (j), and (k),
			 respectively; and
				(2)by inserting after
			 subsection (f) the following new subsection (g):
					
						(g)(1)(A)Notwithstanding any
				other provision of this title and subject to the provisions of this subsection,
				the Attorney General may, with the concurrence of the Director of National
				Intelligence, appoint appropriate supervisory or executive personnel within the
				Federal Bureau of Investigation and the National Security Agency to authorize
				electronic surveillance on a United States person in the United States on an
				emergency basis pursuant to the provisions of this subsection.
								(B)For purposes of this subsection, an
				intelligence agent or employee acting under the supervision of a supervisor or
				executive appointed under subparagraph (A) may conduct emergency electronic
				surveillance under this subsection if such supervisor or executive reasonably
				determines that—
									(i)an emergency situation exists with
				respect to the employment of electronic surveillance to obtain foreign
				intelligence information before an order authorizing such surveillance can with
				due diligence be obtained; and
									(ii)the factual basis exists for the
				issuance of an order approving such surveillance under this title.
									(2)The supervisors and executives
				appointed by the Attorney General under paragraph (1) may only be officials as
				follows:
								(A)In the case of the Federal Bureau of
				Investigation, officials at or above the level of Special Agent in
				Charge.
								(B)In the case of the National Security
				Agency, officials at or above the level of head of branch of the National
				Security Agency.
								(3)A supervisor or executive responsible
				for the emergency employment of electronic surveillance under this subsection
				shall submit to the Attorney General (and, if authorized by the Attorney
				General, to the Deputy Attorney General and the Assistant Attorney General for
				National Security) a request for approval of the surveillance within 24 hours
				of the commencement of the surveillance. The request shall set forth the ground
				for the belief specified in paragraph (1), together with such other information
				as the Attorney General shall require.
							(4)(A)The review of a request
				under paragraph (3) shall be completed by the official concerned under that
				paragraph as soon as practicable, but not more than 72 hours after the
				commencement of the electronic surveillance concerned under paragraph
				(1).
								(B)(i)If the official
				concerned determines that the electronic surveillance does not meet the
				requirements of paragraph (1), the surveillance shall terminate immediately and
				may not be recommenced by any supervisor or executive appointed under paragraph
				(1), or any agent or employee acting under the supervision of such supervisor
				or executive, absent additional facts or changes in circumstances that lead a
				supervisor or executive appointed under paragraph (1) to reasonably believe
				that the requirements of paragraph (1) are satisfied.
									(ii)In the event of a determination
				under clause (i), the Attorney General shall not be required, under section
				106(j), to notify any United States person of the fact that the electronic
				surveillance covered by such determination was conducted before the termination
				of the surveillance under that clause. However, the official making such
				determination shall notify the court established by section 103(a) of such
				determination, and shall also provide notice of such determination in the first
				report that is submitted under section 108(a) after such determination is
				made.
									(C)If the official concerned determines
				that the surveillance meets the requirements of subsection (f), the
				surveillance may continue, subject to the requirements of paragraph (5).
								(5)(A)An application in
				accordance with this title shall be made to a judge having jurisdiction under
				section 103 as soon as practicable but not more than 168 hours after the
				commencement of electronic surveillance under paragraph (1).
								(B)In the absence of a judicial order
				approving electronic surveillance commenced under paragraph (1), the
				surveillance shall terminate at the earlier of—
									(i)when the information sought is
				obtained; or
									(ii)when the application under
				subparagraph (A) for an order approving the surveillance is denied; or
									(iii)168 hours after the commencement of
				the surveillance, unless an application under subparagraph (A) is pending, in
				which case the surveillance may continue for up to an additional 24 hours while
				the judge has the application under advisement.
									(C)If an application under subparagraph
				(A) for an order approving electronic surveillance commenced under paragraph
				(1) is denied, or in any other case in which the surveillance is terminated and
				no order approving the surveillance is issued by a court, the use of
				information obtained or evidence derived from the surveillance shall be
				governed by the provisions of subsection (f).
								(D)The denial of an application
				submitted under subparagraph (A) may be reviewed as provided in section
				103.
								(6)Any person who engages in the
				emergency employment of electronic surveillance under paragraph (1) shall
				follow the minimization procedures otherwise required by this title for the
				issuance of a judicial order approving the conduct of electronic
				surveillance.
							(7)Not later than 30 days after
				appointing supervisors and executives under paragraph (1) to authorize the
				exercise of authority in that paragraph, the Attorney General, in consultation
				with the Director of National Intelligence, shall submit to the Foreign
				Intelligence Surveillance Court and the congressional intelligence committees,
				and bring up to date as required, a report that—
								(A)identifies the number of supervisors
				and executives who have been so appointed and the positions held by such
				supervisors and executives; and
								(B)sets forth guidelines or other
				directives that describe the responsibilities of such supervisors and
				executives under this
				subsection.
								.
				204.Foreign
			 Intelligence Surveillance Court matters
				(a)Authority for
			 Additional JudgesSection 103(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803(a)) is amended—
					(1)by
			 inserting (1) after (a);
					(2)in paragraph (1),
			 as so designated, by inserting at least before seven of
			 the United States judicial circuits;
					(3)by designating the
			 second sentence as paragraph (4) and indenting such paragraph, as so
			 designated, two ems from the left margin; and
					(4)by
			 inserting after paragraph (1), as so designated, the following new
			 paragraph:
						
							(2)In addition to the judges designated
				under paragraph (1), the Chief Justice of the United States may designate as
				judges of the court established by paragraph (1) such judges appointed under
				Article III of the Constitution of the United States as the Chief Justice
				determines appropriate in order to provide for the prompt and timely
				consideration under section 105 of applications under section 104 for
				electronic surveillance under this title. Any judge designated under this
				paragraph shall be designated
				publicly.
							.
					(b)Consideration of
			 Emergency ApplicationsSuch section is further amended by
			 inserting after paragraph (2), as added by subsection (a)(3) of this section,
			 the following new paragraph:
					
						(3)A judge of the court shall make a
				determination to approve, deny, or seek modification of an application
				submitted pursuant to section subsection (f) or (g) of section 105 not later
				than 24 hours after the receipt of such application by the
				court.
						.
				205.Document
			 management system for applications for orders approving electronic
			 surveillance
				(a)System
			 RequiredThe Attorney General shall, in consultation with the
			 Director of the Federal Bureau of Investigation, the Director of the National
			 Security Agency, and the Foreign Intelligence Surveillance Court, develop and
			 implement a secure, classified document management system that permits the
			 prompt preparation, modification, and review by appropriate personnel of the
			 Department of Justice, the Federal Bureau of Investigation, the National
			 Security Agency, and other applicable elements of the United States Government
			 of applications under section 104 of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1804) before their submittal to the Foreign Intelligence
			 Surveillance Court.
				(b)Scope of
			 SystemThe document management system required by subsection (a)
			 shall—
					(1)permit and
			 facilitate the prompt submittal of applications to the Foreign Intelligence
			 Surveillance Court under section 104 or 105(g)(5) of the Foreign Intelligence
			 Surveillance Act of 1978; and
					(2)permit and
			 facilitate the prompt transmittal of rulings of the Foreign Intelligence
			 Surveillance Court to personnel submitting applications described in paragraph
			 (1).
					206.Additional
			 personnel for preparation and consideration of applications for orders
			 approving electronic surveillance
				(a)Office of
			 Intelligence Policy and Review
					(1)Additional
			 personnelThe Office of Intelligence Policy and Review of the
			 Department of Justice is hereby authorized such additional personnel, including
			 not fewer than 21 full-time attorneys, as may be necessary to carry out the
			 prompt and timely preparation, modification, and review of applications under
			 section 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1804) for orders under section 105 of that Act (50 U.S.C. 1805) approving
			 electronic surveillance for foreign intelligence purposes.
					(2)AssignmentThe
			 Attorney General shall assign personnel authorized by paragraph (1) to and
			 among appropriate offices of the National Security Agency in order that such
			 personnel may directly assist personnel of the Agency in preparing applications
			 described in that paragraph.
					(b)Federal Bureau
			 of Investigation
					(1)Additional legal
			 and other personnelThe National Security Branch of the Federal
			 Bureau of Investigation is hereby authorized such additional legal and other
			 personnel as may be necessary to carry out the prompt and timely preparation of
			 applications under section 104 of the Foreign Intelligence Surveillance Act of
			 1978 for orders under section 105 of that Act approving electronic surveillance
			 for foreign intelligence purposes.
					(2)AssignmentThe
			 Director of the Federal Bureau of Investigation shall assign personnel
			 authorized by paragraph (1) to and among the field offices of the Federal
			 Bureau of Investigation in order that such personnel may directly assist
			 personnel of the Bureau in such field offices in preparing applications
			 described in that paragraph.
					(c)Additional Legal
			 and Other Personnel for National Security AgencyThe National
			 Security Agency is hereby authorized such additional legal and other personnel
			 as may be necessary to carry out the prompt and timely preparation of
			 applications under section 104 of the Foreign Intelligence Surveillance Act of
			 1978 for orders under section 105 of that Act approving electronic surveillance
			 for foreign intelligence purposes.
				(d)Additional Legal
			 and Other Personnel for Foreign Intelligence Surveillance
			 CourtThere is hereby authorized for the Foreign Intelligence
			 Surveillance Court such additional staff personnel as may be necessary to
			 facilitate the prompt and timely consideration by that Court of applications
			 under section 104 of the Foreign Intelligence Surveillance Act of 1978 for
			 orders under section 105 of that Act approving electronic surveillance for
			 foreign intelligence purposes. Personnel authorized by this paragraph shall
			 perform such duties relating to the consideration of such applications as that
			 Court shall direct.
				(e)Supplement Not
			 SupplantThe personnel authorized by this section are in addition
			 to any other personnel authorized by law.
				207.Training of
			 Federal Bureau of Investigation and National Security Agency personnel in
			 foreign intelligence surveillance mattersThe Director of the Federal Bureau of
			 Investigation and the Director of the National Security Agency shall each, in
			 consultation with the Attorney General—
				(1)develop
			 regulations to establish procedures for conducting and seeking approval of
			 electronic surveillance on an emergency basis, and for preparing and properly
			 submitting and receiving applications and orders, under sections 104 and 105 of
			 the Foreign Intelligence Surveillance Act of 1978; and
				(2)prescribe related
			 training for the personnel of the applicable agency.
				208.Enhancement of
			 electronic surveillance authority in wartimeSection 111 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1811) is amended by striking “following a
			 declaration of war by the Congress” and inserting “following any of the
			 following:
				
					(1)A declaration of
				war by the Congress.
					(2)An authorization
				for the use of military force within the meaning of section 2(c)(2) of the War
				Powers Resolution (50 U.S.C. 1541(c)(2)).
					(3)A national
				emergency created by attack upon the United States, its territories or
				possessions, or the Armed Forces within the meaning of section 2(c)(3) of the
				War Powers Resolution (50 U.S.C.
				1541(c)(3)).
					.
			IIIFOREIGN-FOREIGN
			 COMMUNICATIONS
			301.Acquisition of
			 foreign-foreign communications
				(a)In
			 GeneralNotwithstanding any other provision of this Act or the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), no
			 court order shall be required for the acquisition through electronic
			 surveillance of the contents of any communication between one person who is not
			 located within the United States and another person who is not located within
			 the United States for the purpose of collecting foreign intelligence
			 information even if such communication passes through, or the surveillance
			 device is located within, the United States.
				(b)Treatment of
			 Intercepted Communications Involving Domestic PartyIf
			 surveillance conducted as described in subsection (a) inadvertently collects a
			 communication in which at least one party is within the United States, the
			 contents of such communications shall be handled in accordance with the
			 minimization procedures set forth in section 101(h)(4) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(h)(4)).
				(c)DefinitionsIn
			 this section, the terms contents, electronic
			 surveillance, and foreign intelligence information have the
			 meaning given such terms in section 101 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801).
				IVOTHER
			 MATTERS
			401.DefinitionsIn this Act:
				(1)The term
			 congressional intelligence committees means—
					(A)the Select
			 Committee on Intelligence of the Senate; and
					(B)the Permanent
			 Select Committee on Intelligence of the House of Representatives.
					(2)The term
			 Foreign Intelligence Surveillance Court means the court
			 established by section 103(a) of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1803(a)).
				(3)The term
			 Foreign Intelligence Surveillance Court of Review means the court
			 established by section 103(b) of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1803(b).
				(4)The term
			 United States person has the meaning given such term in section
			 101(i) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1801(i)).
				402.Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
			403.Effective
			 dateExcept as provided in
			 section 103, this Act, and the amendments made by this Act, shall take effect
			 on the date that is 30 days after the date of the enactment of this Act.
			
